 

' Fn_'En

AO 2451-3 (CASDRev. 02/18) Judgment in a Criminal Case

 

t Nnv 13 2018
UNITED STATES DISTRICT COURr cLERK US
DFSTQ!CT COURT

sOUTHERN DISTRICT OF CALIFORNIA S°UTHER §le et mcmanus

 

 

 

BY nEPu'rY
UNITED STATES OF Al\/IERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November ], 1987)
Sarah Marie Dm.an (1) Case Number: lScr3463~CEA
Joshua Jones, F ederal Defenders Inc.

REGISTRATION NO. 7 ] 361 298 Defendant’s Attorney

§:| _

THE DEFENDANT:

pleaded guilty to count(s) l of the Superseding Information

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Natnre of Offense Number§s[
8:!325 Aiding and Abetting an Illegal Entry (Misdemeanor) l
The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
i:l The defendant has been found not guilty on count(s)
514 Count(s) Underlying counts are dismissed on the motion of the United States.

 

Assessment : $10.00 - Waived

JVTA Assessment*: $
l:| _
*Justice for Victims of Traff'lcking Act Of 2015, Pub. L. No. 114-22.

ll Fine Waived fl Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November 8._2018

 

UNITED _,"TATEs MAGISTRATE JUDGE

18ch 463 -CEA

 

 

"q

AO 245B (CASD Rev. 02/18) Juclgment in a Criminal Case

 

DEFENDANT: Sarah Marie Duran (l) Judgment - Page 2 of 3
CASE NUMBER: lScr3 463-CEA

PROBATION
The defendant is hereby sentenced to probation for a term of:
l Year Supervised Probation

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ojenses committed on or after September ]3, ]994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the ccurt`s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapph'cable.)

ii The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(?) and 35 83(d).

The defendant shall comply with the requirements of the SeX Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check r'fapplicable.)

l:l The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

g

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STAN])ARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do_ so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lScr3463 -CEA

 

9

AO 245}3 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: Sarah Marie Duran (l) Judgment - Page 3 of 3
CASE NUMBER: lScr3463-CEA

//

pan

8.
9.

SPECIAL CONDITIONS OF SUPERVISION

Not transport, harbor, or assist undocumented aliens.
Not associate with undocumented aliens or alien smugglers
Not possess any narcotic drug or controlled Substance without a lawful medical prescription

Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or
dangerous drugs in any form.

Participate in the Horne Confinement Program which may include Electronic Monitoring (Voice I.D.,
Alcohol Monitoring, GPS, or other location Verification methods), for a term not to exceed 60 days.. The
defendant is to pay the cost of the Program at the discretion of the assigned Location Monitoring Officer.

Participate in a program of drug or alcohol abuse treatment, including urinalysis testing and counseling,
as directed by the probation officer. The defendant may be required to contribute to the costs of Services
rendered in an amount to be determined by the probation officer, based on the defendant’S ability to pay.
Not operate any motor vehicle while under the influence of any detectable amount of alcohol or drugs.

Abstain from the consumption of any and all alcohol.

Not use or possess marijuana under any circumstance

10. Defendant allowed to reside in the Central District of California

lScr3463-CEA

 

